Citation Nr: 0211188	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  98-17 621A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a compensable evaluation for residuals of 
trauma of the left ankle.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel





INTRODUCTION

The veteran served on active duty from February 1972 to 
September 1980.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 rating decision of the San 
Juan, Puerto Rico Department of the Veterans Affairs (VA). 
The veteran was scheduled to appear at a hearing he had 
requested at the RO in February 1999; however, he canceled 
this hearing.

The Board remanded this issue in July 2000 for further 
development.  In a supplemental statement of the case issued 
in May 200, the RO clarified that the veteran's left ankle 
disorder has always been evaluated as noncompensable, and not 
10 percent as incorrectly noted in the October 1998 statement 
of the case.  The issue on appeal has returned for appellate 
review.


FINDINGS OF FACT

1.  All evidence necessary for the disposition of this appeal 
has been obtained.  

2.  The veteran's residuals of trauma of the left ankle is 
manifested by dorsiflexion to 20 degrees and plantar flexion 
to 30 degrees, with complaints of pain on movement.


CONCLUSION OF LAW

The criteria for a compensable (10 percent) evaluation for 
residuals of trauma of the left ankle with pain on motion are 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.40, 4.45, 4.71, 4.71a Diagnostic Codes 5270, 5271 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Introduction

As an initial matter, the Board notes that during the 
pendency of the veteran's appeal, the Veterans' Claims 
Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), was signed into law.  The VCAA eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  VCAA; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the Board 
finds that VA's duties, as set out in the VCAA, have been 
fulfilled with respect to the claim concerning residuals of 
trauma of the left ankle.  

Among the changes in the law brought about by the VCAA is a 
heightened duty to assist the veteran in developing evidence 
in support of a claim for service connection.  Such 
assistance includes identifying and obtaining evidence 
relevant to the claim, and affording the veteran a VA rating 
examination unless no reasonable possibility exists that such 
assistance would aid in substantiating the veteran's claim.  
See 38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,620 (to be codified 
as amended at 38 C.F.R § 3.102).

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, codified as amended at 38 U.S.C.A. §§ 5102 
and 5103.  In this regard, the Board notes that the October 
1998 statement of the case and May 2002 supplemental 
statement of the case sent to the veteran notified him of the 
evidence required to grant his claim and of the information 
and evidence needed to substantiate them.  The Board also 
informed the veteran of this in the July 2000 Remand.  Thus, 
the notification requirements of the VCAA have been 
satisfied, and there is no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
at 38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 
45,630-45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  As to this duty to assist, it is observed that 
the veteran's service medical records have been associated 
with the claims file, and the RO obtained the records of the 
veteran's relevant post-service medical treatment that he 
indicated were available.  Under these circumstances, the 
Board finds that, as with the notice requirements of the 
VCAA, the development requirements of that law also have been 
met.  The RO requested additional evidence and explained the 
VA's legal duty to assist the veteran in the May 2002 
supplemental statement of the case, which was sent to the 
veteran's address of record, and notified the veteran of the 
type of evidence necessary to substantiate his claim.  It 
informed him that it would assist in obtaining identified 
records, but that it was the veteran's duty to give enough 
information to obtain the additional records and to make sure 
the records were received by VA.  See Quartuccio v. Principi, 
No. 01-997 (U.S. Vet. App. June 19, 2002) (holding that both 
the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Therefore, the Board may proceed to address the 
merits of the veteran's claim.

With respect to VA's duty to assist the appellant, that duty 
includes, when appropriate, a thorough and contemporaneous 
examination of the claimant.  In addition, where the evidence 
of record does not reflect the current state of the 
claimant's disability, a VA examination must be conducted. 
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability. 38 C.F.R. § 3.327(a).  
Generally, reexaminations are required if it is likely that a 
disability has improved, if the evidence indicates that there 
has been a material change in a disability, or if the current 
rating may be incorrect.  Id.

The RO provided the appellant appropriate VA examinations in 
1997 and 2000. There is no objective evidence indicating that 
there has been a material change in the severity of his left 
ankle disorder since he was last examined.  There are no 
records suggesting an increase in disability has occurred as 
compared to the last VA examination findings.  He has not 
made any specific statements about how this disorder is worse 
than what was reported when VA last examined him.  All 
medical records referenced by the appellant have either been 
obtained or are not available.  There is no indication that 
relevant (i.e., pertaining to recent treatment for 
hypertension) records exist that have not been obtained.  The 
Board concludes there is sufficient evidence to fairly rate 
the service-connected disability.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided). VA has satisfied its duties to inform and assist 
the appellant in this case.  Further development and further 
expending of VA's resources is not warranted.  Any "error" to 
the appellant resulting from this Board decision does not 
affect the merits of his claim or his substantive rights, for 
the reasons discussed above, and is therefore harmless.  See 
38 C.F.R. § 20.1102 (2001).


II.  Left ankle evaluation

The veteran asserts that a compensable rating is warranted 
for residuals of his service-connected left ankle disorder.  
In such cases, VA has a duty to assist the veteran in 
developing facts that are pertinent to this claim.  See 
generally, VCAA.  As noted above, the Board finds that all 
relevant facts have been properly developed, and that all 
relevant evidence necessary for an equitable resolution of 
the issue on appeal has been identified and obtained by the 
RO.  The evidence includes the veteran's service medical 
records, reports of VA rating examinations and outpatient 
treatment records, private medical records, and personal 
statements and evidence submitted by the veteran in support 
of his claim.  The Board is not aware of any additional 
relevant evidence that is available in connection with this 
appeal.  Therefore, no further assistance to the veteran 
regarding the development of evidence is required.  See VCAA.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
1991).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2001); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (2001).  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2001), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and 
Schafrath, 1 Vet. App. 589, the Board has reviewed the 
service medical records pertaining to the service-connected 
disabilities at issue.  The Board has found nothing in the 
historical record which would lead it to conclude that the 
current evidence of record is not adequate for rating 
purposes, nor has the Board found any of the historical 
evidence in this case to be of sufficient significance to 
warrant a specific discussion herein.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2001) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion. Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes. Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse. 38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

According to the Rating Schedule, a 10 percent rating is 
warranted for moderate limitation of motion and that a 20 
percent rating is warranted for marked limitation of motion 
of the left ankle.  A 20 percent rating is the maximum under 
Diagnostic Code 5271.  Based upon the aforementioned 
evidence, the Board finds that the evidence supports a 10 
percent rating for the left ankle disorder.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5271 (2001).  

The evidence shows that the veteran has consistently 
complained of left ankle pain and impairment during the 
pendency of this claim.  According to a September 1997 VA 
examination report, the veteran described pain in the lateral 
aspect of the left ankle.  The examiner referred to an August 
1997 VA x-ray study that revealed normal findings with 
respect to the left ankle.  The examiner diagnosed residuals 
of trauma to the left ankle.  As noted in the Board's remand, 
the September 1997 VA examiner did not provide range of 
motion measurements for the veteran's left ankle.  

According to an October 2000 VA examination report, the 
examiner measured the left ankle to have dorsiflexion to 20 
degrees and plantar flexion to 30 degrees.  The examiner 
added that on observation the veteran had more left plantar 
flexion when walking, which was functional.  The examiner 
added that it was difficult to evaluate at what point in the 
range of motion the pain began and ended because the veteran 
claimed severe pain upon light touch.  Visually there were no 
dislocations, edema, effusion, weakness, redness, heat, 
abnormal movement or guarding of movement of the left ankle.  
The veteran could walk unassisted with a functional range of 
motion observed on the left ankle.  In response to the RO's 
questions regarding functional impairment due to pain, the 
examiner repeated the foregoing observation essentially word 
for word.  According to 38 C.F.R. § 4.71 (2001) normal ankle 
dorsiflexion is to 20 degrees and normal ankle plantar 
flexion is to 45 degrees.  Given that the October 2000 VA 
examiner measured left ankle plantar flexion to 30 degrees, 
the Board finds that the examiner's descriptions of pain and 
impairment support moderate limitation of motion.  Deluca, 8 
Vet. App. 202.  Therefore, a 10 percent rating is warranted 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5271. 

The Board has considered whether a rating in excess of 10 
percent is warranted.  See 38 C.F.R. §§ 4.40, 4.45; Deluca, 8 
Vet. App. 202.  Although the October 2000 VA examiner noted 
the veteran's complaints of severe left ankle pain, the 
objective clinical findings do not more nearly approximate 
the criteria for marked limitation of motion.  The veteran's 
medical history indicates that the RO established service 
connection for residuals of trauma of the left ankle in 
September 1981 and assigned a noncompensable percent 
evaluation for that disability under Diagnostic Code 5270.  
Diagnostic Code 5270 provides that ankylosis of either ankle 
warrants a 20 percent evaluation when there is ankylosis in 
plantar flexion at less than 30 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5270 (2001).  The Board affirmed this 
evaluation in a February 1983 decision.  The Board finds that 
a rating in excess of 10 percent is not warranted pursuant to 
Diagnostic Code 5270 because the veteran's left ankle is not 
ankylosed.  

The veteran has contended in various written statements that 
his left ankle disorder warranted a higher disability rating.  
The Board has relied on the extensive medical evidence of 
record to determine the level of severity of his left ankle 
disorder during the pendency of this appeal and, after 
applying the regulatory standards, the Board finds that the 
veteran's left ankle disorder warrants a 10 percent rating.  
Although the veteran is competent to report his symptoms, 
insofar as the record does not reflect and he has not alleged 
that he has any medical expertise, his own opinions on 
matters requiring medical expertise are of no probative 
value.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Based 
on an August 1998 letter from the Office of Personnel 
Management (OPM), the veteran was granted a disability 
retirement.  According to the medical records associated with 
the August 1998 letter from the OPM, the veteran's service-
connected left ankle disability was not listed as a basis of 
the decision.  Furthermore, the remaining evidence of record, 
to include VA and non-VA medical treatment records, does not 
show symptoms that more nearly approximate the criteria for 
the next highest rating.

Finally, the Board has also given consideration to the 
potential application of 38 C.F.R. § 3.321(b)(1) (2001), 
which provides for extra-schedular evaluations for 
exceptional cases.  Here, however, the evidence does not show 
an exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards, so as to require this type of evaluation.  See 38 
C.F.R. § 3.321.  The current evidence of record does not 
demonstrate that the veteran's left ankle impairment has 
resulted in frequent periods of hospitalization, and there is 
no showing that when considered along, it interferes with his 
occupation or daily activities.  Accordingly, with the lack 
of evidence showing unusual disability not contemplated by 
the rating schedule, the Board concludes that a remand to the 
RO, for referral of this issue to the VA Central Office for 
consideration of an extra-schedular evaluation, is not 
warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against a rating in excess of 10 percent under 
38 C.F.R. § 3.71a, Diagnostic Code 5271, the doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, a 10 percent rating for residuals of 
trauma of the left ankle is granted.


REMAND

As the Board explained in the July 2000 Remand, the RO must 
issue a statement of the case with respect to the issues of 
entitlement to service connection for an upper back disorder, 
a mid back disorder, a right arm disorder, and a left arm 
disorder.  In a December 1998 rating decision, the RO denied 
these claims.  The veteran filed a notice of disagreement in 
February 1999.  It does not appear from the record that the 
RO has issued a statement of the case on these issues.  The 
Court has directed that where a veteran has submitted a 
timely notice of disagreement with an adverse decision and 
the RO did not subsequently issue a statement of the case 
addressing the issue, the Board should remand the issue to 
the RO for issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, 
these issues are REMANDED for the following:


The RO must issue a statement of the case 
to the veteran and his representative 
addressing the issues of service 
connection for an upper back disorder, a 
mid back disorder, a right arm disorder, 
and a left arm disorder.  The RO must, 
with the promulgation of the statement of 
the case, inform the appellant that to 
complete the appellate process he should 
complete a timely VA Form 9, substantive 
appeal, and forward it to the RO.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 




directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

